DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Response to Amendment
In response to the office action from 4/23/2021, the applicant has submitted an RCE, filed 7/9/2021, amending claims 1, 8, and 9, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive. Therefore claims 1-10 are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
INSTALLED IN A PERMAMENT LOCATION IN A BUILDING”, so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claim 1 teaches a “hazard” “detector” which is “installed” in a “permanent location in a building”, which uses both a “microphone” as well as a “hazard sensor” (e.g., a “smoke detector” (spec. ¶ 0003) or “fire alarm” or “fire detection system” (spec. ¶ 0005)). Based on “sensor signals” associated with the “hazard sensor”, it generates a “detector signal” which assesses the “hazard”; i.e., depending on whether “detector-signal” is “positive” (i.e. hazard is detected) or “negative” (no hazard detected). The “hazard” “detector” is also capable of receiving an “audio signal” from a person (e.g., “How do I get out” or “Open the door!” (spec. ¶ 0020)). In response to either the “detector signal” being “positive” and/or reception of the “audio signal”, it “generate[s] [an] output signal” which comprises of an “identifier” of the “building” (e.g., its “coordinates” (spec. ¶ 0061)) to an “external computer” (e.g. a “building management system” and/or a “computer center” (spec. ¶ 0026)).
The combination of Felt et al. (US 2013/0057696) in view of Peeters (US Patent 7,109,859) do teach a “surveillance facility” “include[ing]” “one or more mobile user devices associated with a user and that include one or more sensors” “e.g.” 
Grant (US Patent 9,812,001) abstract sentence 3 teach: “An audio signal  that the first alarm device generated in response to detecting an alarm condition (e.g., a fire, smoke, etc.) is sensed, and processed according to an audio recognition technology”. This device is installed in a “home” (building) and used when he is “absent”, however the signals detected are not proximate to a “user”, but rather they are sent to a “user” who is “absent” from his “home” and are sent to his “smart phone” alerting him of e.g. a “fire” at his “home” (Col. 4 lines 27-29).
Lemelson et al. (US Patent 6,028,514) in Col. 10 lines 24+ teach: “activating the units 12 by detection of a medical emergency” “by pre-programmed recognition of spoken words” “activating the units 12 by the detection of unusual words” “detection of dangerous sounds such as gun shots”. Furthermore here it is taught that “unit 12” could be installed [permanently] in a building, i.e., according to Abstract lines 5+: “Unit 12” “is 
Further search did not produce any prior art teaching this phenomenon and therefore claim 1 became allowable. Claims 2-10 (dependent on claim 1), further limit their allowed independent parent claim and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Farzad Kazeminezhad/
Art Unit 2657
August 9th 2021.